.




    Honorable John B. Connally
    Governor of Texas
    Austin, Texas

                                      Opinion No. C-Q.00
                                     Re:    Whether the control and
                                            administration of Arlington
                                            State College may be trans-
                                            ferred from the Texas A&M
                                            University System to The
                                            University of Texas System
    Dear Governor Connallyr                 by Legislative Act.
           Your request for an opinion poses the following question:
    tt . . may the control and administration of Arlington State Col-
    l;ge be transferred from the Texas A&N University System to The
    University of Texas System by Legislative Act?"
           Arlington State College was established by the provisions
    of Chapter 97, Acts of the 35th Legislature, Regular Session, 1917.
    Sections 1, 2, 6 and 7 of the 1917 Act provided:
               "Section 1. That there is hereby establlsh-
          ed a Junior Agricultural, Mechanical and Indus-
          trial College, to be known as the Grubbs Vocation-
          al College, to be located at or near the town of
          Arlington, Tarrant County, Texas, provided the
          citizens of said town and county shall first do-
          nate to the State for the use and benefit of said
          college at least one hundred acres of good tillable
          land with perfect title, together with the college
          property, known as the Carlisle Military School
          w~wrty,   with all buildings, dormitories, barracks,
             *, belonging thereto.
               “Sec. 2.  Be it further enacted tha,tsaid
          Junior Agricultural, Mechanical and Industrial Col-
          lege shall be under the direction of the board of
          directors of the present Agricultural and Mechanic-
          al College in connection with a local board of
          managers composed of five members to be appointed


                                   -1884-
                                                               ..




Hon. John B. Connally, page 2 (C-400)


      by the Governor,by and with the advice and
      consent of the Senate, who shall serve for
      two years from the date of their appointment."
           "sec. 6.  That the board of managers shall
      have and possess all powers necessary subject to
      the supervision of the board of,directors:of the
      Agricultural and Mechanical College of Texas as
      to accomplish and carry out the provisions of~this
      Act the establishment of a Junior Agricultural,
      Mechanical and Industrial College for the educa-
      tion of white boys and girls in this State in the
      arts and sciences in which such boys and girls may
      acquire a good literary education of academic
      grade, at least, together with a knowledge of agri-
      culture, horticulture, floriculture, stock raising
      and domestic arts and sciences, including the sev-
      eral branches and studies usually taught in the
      established institutions of like character wi,ths~uch
      limitations as may be Imposed by the governing board
      of the Agricultural and Mechanical College of Texas,
      having in view the training of the youth for the more
      important industrial activities of life, while acquir-
      ing facilities for the acquirementsof a good practi-
      cal literary education not below the academic grade.
            "Sec. 7.  That the board of managers in connec-
      tion with the board of directors of the Agricultural
      and Mechanical College of Texas, shall appoint a
      president and professors of the Grubbs Vocational
      'W~!L~ 'ML&c~~%b.'.czfT~~~xs
                                 as the.ymay think proper
      and necessary to put the same into successful opera-
       tion and to make such rules and regulations for the
      government of said officers and the proper manage-
      ment of said institution as they may deem,advisable.
      They shall regulate rates'of tuition with &he course
      of discipline necessary to enforce the faithfu.Ydis-
      charge of the duties of all officers, professors and
       students. They shall in connection with,the ,faculty
      divide the courses of instruction into departments so
      as to secure a thorough education of the academic
      grade and the best possible industrial training, se-
      lecting careful and efficient professors in each
      department, giving preference to Texas teachers, if
      avallable, and shall a'doptall.such rules, by-laws
      and regulations as they may deem necessary to carry
       out all the purposes and objects of said institu-
       tions."


                                -1885-
Hon. John B. Connally, page 3    (C-400)




       The provisions of    the 1917 Act were codified in the 1925
'revision as Chapter 4 of   Title 49 of the Revised Civil Statutes
of Texas, 1925 (Articles    2620 et seq.). Article 2620, Revised
Civil Statutes of Texas,    1925, read in part as follows:
            "The North Texas Junior Agricultural,
       Mechanical and Industrial College at Arlington
       shall be under the direction of the board of
       directors of the Agricultural and Mechanical
       College designated herein the supervisory board
       in connection with a local board of managers com-
       posed of five members to be appointed by the
       Governor, subject to the approval of said super-
       visory board, by and with the advice and consent
       of the Senate, who shall serve for two years from
       the date of their appointment. Said local board
       shall perform all the duties required in the manage-
       ment of said College in like manner as governing
       boards of the same character. Said local board
       shall meet at Arlington as soon after their ap-
       pointment as convenient and organize by the elec-
       tion of a presiding officer, a secretary and a
       treasurer. The supervisory board shall determine
       the compensation to be paid said local board."
       The 1925 codification changed the name of the College to
North Texas Junior Agricultural, Mechanical and Industrial College
at Arlington. Article 2620 of the Revised Civil Statutes of Texas,
1925, was amended b Chapter 459, Acts of the 51st Legislature,
Regular Session, 19fi
                    9, changing the name of the North Texas Junior
Agricultural, Mechanical and Industrial College at Arlington to
Arlington State Colle e. Section 2 of Article 2620, as thus amend-
ed, reads as follows 7compiled in Vernon's as Article 2620a):
            "The dual system of Governing Boards for said
       institution, comprising a supervisory board and a
       board of local managers, heretofore established by
       law, is abolished. The said Arlington State Col-
       lege shall be under the direction of the Board of
       Directors of the Agricultural and Mechanical Col-
       lege of Texas and said Board shall perform all the
       duties required in the management of said College
       in like manner as Governing Boards of the same char-
       acter. The duties, rights and powers imposed and
       conferred by law on the former Boards are tranxr-
       red to the said Board of Directors of the Agricul-
       tural and Mechanical Collage; p rovided that it shall
       be the duty of said Board to operate, manage and


                                  -1886-
Hon. John B. Connally, page 4 (C-400)


       direct said Arlington State College in accord-
       ance with the laws of this state and in keeping
       with the objectives established by the Legiela-
       ture for said institution.”
Thus the control and administration of Arlington State’College,
from the Board of Managers, created by the 1917’Act, was transfer-
red to the Board of Directors of the Agricultural and Mechanical
College (now the Texas A&M University System).
       A study of the foregoing statutory provisions reveals that
the institution of higher learning known aa Arlington State College
has been from its inception, and remains, an institution of higher
learning created and operated pursuant to legislative acts, rather
than constitutional provisions.
       Likewise, the power of the governing board of the Texas A&M
University System to control and administer inetitutions of high-
er learning comprising the System is derived from leglslatlve acts
rather than constitutional provlelons. Heaton v. Brlstolis~17 S.W.
2d 86 Tex. Civ. App. 1958, error ref., cert.den., ,appeald    0, 79
s.ct. Q02, 359 U.S. 230, reh..den.,79 sxt.  1123, 359 U.S. 999).
After reviewing the statutory powers of the Board of Directors of
Texas A&M University and the powers of the Board of Regents OS The
University of Texas, the Court, in Heaton v. Bristol, construed
the provisions of Section 13 of Art=         f th t?onstitution of
Texas, declaring the Agricultural and MechanTcal iollege of Texas
“a branch of the University of Texas,” a8 follows:
                   Moreover, we think the purpose of the
       framer; of’the Constitution in declaring in Sec.
       13 of Art. VII that the College le Ia Branch of
       the University of Texas’ was to enable the Col-
       lege to share in the land provided for the Univer-
       sity in the constitution. It was not the Purpose
       of the Legislature to make the Colleue an inteRra




       tiding, thatthe proviaione of the COnetitUtiOn  made
       the College an integral part of the University for
       all purposes, certainly the Legislature would still
       have full power and authority to make euch lane as


                               -1887-
Hon. John B. Connally, page 5 (C-400)


      it thought necessary for the independent
      government, control and administration of
      such College, and through such laws would
      have the power to leave the regulation of
      the government, control, administration and
      management to the Board of Directors. . . .I'
      (Emphasis added). 317 S.W.2d ob, 100.
       It is our opinion that the provisions of Section 1.8of Arti-
cle VII of the Constitution of Texas, designating Arlington State
College at Arlington an institution of higher learning authorized
to participate in the building fund created by the provisions of
Section 18 of Article VII. should be construed in the same manner
as the provisions of Section 13 of Article VII were construed in
Heaton v. Bristol, supra. It was not the purpose of Section 18 of
Article VII to "disable the Legislature from enacting, in its wis-
dom, appropriate laws for the independent governing,-control and
administration" of institutions of higher learning named therein.
In this connection, it was further pointed out in Heaton v. Bristol,
supra:
            "The Texas system of higher education, as
       it exists today, is comprised of 18 institutions
       fully supported by State funds. Each of these
       institutions, with the exception of A. & M. and
       Texas Women's University, is open to both sexes
       and has remained open to qualified members of each
       sex since the date of founding. A. & M. is only
       one part of the whole system, just as Texas Women's
       University is just a single part of the same sys-
       tem, along with the University of Texas and the
       other State colleges. No single college or uni-
       versity was established to serve the full and
       varied academic needs of the State,,but the sys-
       tem, which includes each individual institution,
       fulfilling the respective objects of its creation,
       has been established to meet and fill the total
       and diverse educational needs of the State. . . .
       The Legislature in its wisdom has seen fit to af-
       ford to the individual the widest possible choice
       in the selection of a college or university.
       . , ." 317 S.W.2d 86, 98.
       Since Arlington State College was created by statute and
operated pursuant to statutory provision, rather than any consti-
tutional provision, and since the Board of Directors of Texas
A&M University System derives its powers from acts of the Legis-
lature, you are advised that the control and administration of
Arlington State College may be transferred from the Texas A&M

                               -1888-
Hon. John B. Connally, page 6 (C-400)


University System to The University of Texas System by legis-
lative act.
       Participation in the building fund created by Section 18
of Article VII by Arlington State College cannot be changed by
legislative act. Any expenditure of monies derived pursuant to
Section 18 of Article VII for constructing, equipping or acquir-
ing buildings or other permanent improvements for Arlington State
College must be by the Board of Directors of Texas A&M University
rather than by the Board of Regents of The University of Texas Sys-
tem and this requirement cannot be transferred by’legislative  act
but can be accomplished only by a constitutional amendment.
                           SUMMARY
        The control and administration of Arlington
        State College may be transferred from the Texas
        A&M University System to The University of Texas
        System by legislative act.
        Participation in the building fund created by
        Section 18 of Article VII of the Texas Constitu-
        tion by Arlington State College cannot be changed
        by legislative act. Any expenditure of monies
        derived pursuant to Section 18 of Article VII for
        constructing, equipping or acquiring buildings or
        other permanent improvements for Arlington State
        College must be by the Board of Directors of
        Texas A&M University rather than by the Board of
        Regents of The University of Texas System and
        this requirement cannot be transferred by legis-
        lative act but can be accomplished only by a
        constitutional amendment.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General




JR:ms




                                 -1889-
Hon. John B. Connally, page 7 (C-400)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
H. Grady Chandler
J. S. Bracewell
Joe Long
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -1890-